IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

CASE NO. 1:20-ev-_ |OA

Plaintiff,
Vv.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

ee ee ee

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT E
Campbell Johnston Clark

 

CAC Maritime
C/o Atlantic-Pacific Chartering Ltd

BY EMAIL: chartering@atlapacpanama.com, atlapacpanama@gmail,com, gary@stiegler.net

Our Ref: AHJ/MBB/LVLR/02594/003

13 August 2019

URGENT

Dear Sirs
"MV Baltic" - C/P dd 24 June 2019
As you are aware, we are London lawyers instructed by the Owners of the above Vessel.

The Vessel was delivered into Charterers’ service on 7 August 2019. Pursuant to clause 11 of the
Charterparty, Charterers are obliged to pay hire 15 days in advance on the due date, being the day
of delivery (pursuant to clause 10 of the Charterparty).

In breach of Charterers’ obligations under clause 11 of the Charterparty and/or repudiatory and/or
renunciatory breach at common law, Charterers failed to pay to Owners hire in the amount of
US$101,250 on the due date, namely 7 August 2019.

By way of our letter dated 9 August 2019, Owners served an anti-technicality notice on
Charterers pursuant to clause 11(b) of the Charterparty (the Anti-Technicality Notice). The Anti-
Technicality Notice required Charterers to pay the overdue hire of US$101,250 within 2 clear
banking days from the date of the notice, being by close of banking in Denmark on 13 August
2019. Charterers have failed to pay the overdue hire to Owners by the deadline specified in the
Anti-Technicality Notice.

 

59 Mansell Street, London, El 8AN, Tel: +44 (0) 207 855 9669, Fax: +44 (0) 207 855 9666

Campbell Johnston Clark Limited is registered in England and Wales with Company registration number 8431508 and is authorised and
regulated by the Solicitors Regulation Authority. Its registered office is at 59 Mansell Street, London, El 8AN. SRA Number 596892.

London * Newcastle + Singapore
www.cjclaw.com
Accordingly, Owners hereby exercise their rights pursuant to clause 11(a) and (b) of the
Charterparty (the Withdrawal Notice), under the Charterparty and at law. The Vessel is
withdrawn from Charterers’ service. For the avoidance of doubt, this withdrawal is effective
from the time and date of this notice, and has the effect of terminating the Charterparty and
discharging Owners from all their obligations under the Charterparty following termination. The
withdrawal and termination of the Charterparty as effected by this Withdrawal Notice is entirely
without prejudice to any rights and/or claims which Owners may have against Charterers under
the Charterparty and/or at law. Owners hold Charterers responsible for all loss and damage
which Owners have suffered or may suffer as a consequence of Charterers’ breach and/or
repudiation and/or renunciation of the Charterparty.

Owners’ rights and remedies under the Charterparty and/or at law are strictly reserved.

Yours faithfully

 

Maria Borg Barthet
Director, for and on behalf of
Campbell Johnston Clark Limited
